DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claims 1-22 are currently pending in the application. Claims 1-19 are original claims to patent US 10,002,100 B2 and claims 1-2, 9, 13, 15-17, and 18-19 are amended and claims 20-21 are newly added.
	
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,002,100 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).


Allowable Subject Matter
Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or fairly suggest the combined limitations of the independent claims. For example, the prior art does not show, with regard to claim 1 and combined with the additional limitations of claim 1: “a package substrate having a programmable integrated circuit (IC) die and a companion IC die mounted thereon, the programmable IC die including a programmable fabric and the companion IC die including application circuitry”; “a system-in-package (SiP) bridge including a first SIP IO circuit disposed in the programmable IC die, a second SiP IO circuit disposed in the companion IC die, and conductive interconnect on the package substrate electrically coupling the first SiP lO circuit and the second SiP IO circuit”; “first aggregation and first dispersal circuits in the programmable IC die coupled between the programmable fabric and the first SiP IO circuit”; and “second aggregation and second dispersal circuits in the companion IC die coupled between the application circuitry and the second SiP IO circuit” (claims 18 and 19 similarly correspond to claim 1). Additionally, the prior art does not show, with regard to claim 9: “a system-in-package (SiP) input/output (lO) circuit configured to be coupled to a companion IC through external conductive interconnect”; “a programmable fabric without at least a portion of application circuitry”; “aggregation and dispersal circuits coupled between the programmable fabric and the SIP IO circuit”; “wherein the aggregation and the dispersal circuits comprise a system-level interconnect coupled between programmable interconnect of the programmable fabric and the SiP IO circuit”; and “wherein the system-level interconnect comprises a network-on-chip (NoC)”. Additionally, the prior art does not show, with regard to claim 13: “coupling the data to a first system-in-package (SiP) IO circuit through a plurality of channels of an aggregation circuit in the programmable IC”; “transmitting the data from the plurality of channels by multiplexing the data over a smaller number of .

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair-my.uspto.gov/pair/PrivatePair.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992


Conferees: 

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992